Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 7/12/2022. Claims 1, 4-6, 11, and 14-16 have been amended. Claims 1-20 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Schnjakin” (US 2017/0293766) in view of “Lewis” (US 10984116).

Regarding Claim 1:
Schnjakin teaches:
A method of securely storing data (Abstract) comprising: 
receiving an executable file (¶0023, “These features for example can contain one or more of the following features: the file type (backup file or regularly used work file); the file format (.doc, .jpg, .avi, .pdf, .exe, etc.)”; i.e., the file type may be an .exe; ¶0146, “This interface can include, for example, a graphic user surface which displays a view of a file 101 to be stored in a distributed manner…”)) for long-term storage (¶0158, “In order to store a specific file, a storage operation 406 for access to a number of memory services is necessary”); 
segmenting … the executable file into a plurality of file segments (¶0161, “The user computer system in step 418 generates a plurality of file fragments F1-F4…”); 
encrypting a file segment of the plurality of file segments (¶0161, “… and encrypts these”); 
separately storing the plurality of file segments in respectively different memory devices (Fig. 1, elements F1, F2, F3, and F4 being stored within memory devices SD2, SD4, SD5, and SD6; ¶0163, “The user computer system uses the signed URLs in order to have direct write access by means of these to the storage regions of the stores of the individual memory services specified in the URLs and in order to store the file fragments F1-4 directly in the storage media of said memory services SD2, SD4-SD6 via the network, with bypassing of the file management server 130”); 
…
storing a mapping of segment identities of the plurality of file segments to storage locations (Fig. 4, element 312; Abstract, “… wherein metadata (312) that permit the reconstruction of the file from the stored file fragments are stored in the user computer system and/or the file management server”; ¶0024 & ¶0025, “The metadata can contain one or more of the following elements” & “paths to all memory locations in the storage media of the memory services in which the file fragments of the file are to be stored or have already been stored in accordance with the distribution schedule”); and 
…
Schnjakin does not disclose:
	segmenting, at a server, the … file into a plurality of segments;
	…
	generating, at the server, a mapping of segment identities of the plurality of file segments to storage locations, the mapping including the segment identities and the storage locations;
	…
	sending, from the server to a device, information indicating a segment identity of the segment identities and a respective storage location from the mapping, the segment identity and the respective storage location corresponding to the file segment.
Lewis teaches:
segmenting, at a server (Col. 3, lines 62-65, “A client … connects to a Storage Director Appliance … through a Multi-Protocol Connector. The multi-protocol connector may be via a web browser through the Internet”; i.e., the Storage Director Appliance is a server accessed by a client via the Internet), the … file into a plurality of segments (Col. 4, lines 1-2, “The file is processed by a processing engine where it is encrypted and separated into “n” parts”; Figure 1 details that the Processing Engine is located within the Storage Director Appliance);
	…
	generating, at the server, a mapping of segment identities of the plurality of file segments to storage locations, the mapping including the segment identities and the storage locations (Col. 4, lines 22-34, “In step 4, the Storage Director module Lookup table is updated with the block name of each data block … In step 7, the Storage Director module lookup table is updated with the data location of each block at each Cloud Provider”);
	…
	sending, from the server to a device (Col. 6, lines 1-6, “The source complete or device maintains a pointer file that contains a lookup table … The pointer file can be freely shared with other users using any data transmission method…”), information indicating a segment identity of the segment identities and a respective storage location from the mapping, the segment identity and the respective storage location corresponding to the file segment (Col. 6, lines 24-39, “… a pointer file is created that stores the location of each fragment … The pointer file is shared with user #2. User #2 is able to access the fragments stored at the cloud storage providers … User #2 is able to access the fragments stored at the cloud storage providers … Each fragmented is transferred from the cloud storage providers to the local computer of user #2. The fragments are re-assembled locally on the computer of user #2”; i.e., send the pointer file that contains the mapped segment identifies and locations (see Col. 4, lines 22-34, steps 4 and 7) to a second user, where the second user is able to re-assemble the segmented file by reversing the original segmentation process, as disclosed by Col. 4, lines 15-16).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin’s distributed data storage system by enhancing Schnjakin’s system to incorporate a server to perform segmentation of the data, generating a mapping of the data segments location and identities, and distributing the mapping to other entities, taught by Lewis, in order to off-load processing requirements of the segmentation function while providing while also providing access to various other entities to the segmented data.
	The motivation is to reduce processing requirements of a client device by off-loading an encryption and segmentation function to a server for the purposes of distributed data storage. Further, the motivation is to expand accessibility to the distributed data storage system by allowing for the sharing of mapping information to different entities, thus enabling data owners to share their data with other users while still maintaining the data security provided by the distributed data storage system.

Regarding Claim 7:
The method of claim 1, wherein Schnjakin in view of Lewis further teaches the executable file is configured to be unexecutable without being compiled from all file segments of the plurality of file segments (Schnjakin, ¶0012, “In the case of a failure of this external service, the security copy was lost or at least temporarily no longer available. In accordance with the invention, however, file fragments are stored by means of a number of memory services. This enables the parallel transfer of the file fragments via the network. With parallel transfer of the file fragments, the entire information content of the file inclusive of the error correction bits can be transferred within a fraction of the time that would be necessary to transfer an entire file copy to an individual memory service. In addition, should one the of memory services fail, the file is not lost thanks to the error correction bits, and instead can be reconstructed immediately and automatically from the other file fragments with the error correction bits and the metadata”; i.e., Schnjakin discloses that an executable file would be lost if not all fragments were able to be reconstructed (compiled), and thus discloses the usage of error correction bits within fragments to help prevent such a scenario. Thus, the examiner considers Schnjakin as disclosing that said executable file would not be executable unless reconstructed from all of the file fragments by virtue of said executable file being lost if not all fragments were to be recovered).

Regarding Claim 9:
The method of claim 1, Schnjakin in view of Lewis further comprising: 
receiving a request, from a device, for the file segment of the plurality of file segments, the request including a respective segment identity of the file segment (Schnjakin, Fig. 5, element 524); 
retrieving the file segment based on the mapping and the segment identity (Schnjakin, Fig. 5, step 526 and 528); and 
sending the file segment to the device (Schnjakin, Fig. 5, step 530).

Regarding Claim 10:
The method of claim 9, wherein Schnjakin in view of Lewis further teaches sending the file segment to the device includes sending current encryption information for the file segment (Schnjakin,¶0167, “The encrypted file fragments 530 are transferred directly via the network to the user computer system 168”; i.e., the file fragments are sent within their encryption element).

Regarding Claims 19 and 20:
System claims 19 and 20 correspond to respective method claims 9 and 10 and contain no further limitations. Therefore claims 19 and 20 are each rejected by applying the same rationale used to reject claims 9 and 10, respectively.

Regarding Claims 11, 17, 19, and 20:
System claims 11, 17, 19, and 20 correspond to respective method claims 1, 7, 9, and10 and contain no further limitations. Therefore claims 11, 17, 19, and 20 are each rejected by applying the same rationale used to reject claims 1, 7, 9, and 10, respectively.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Schnjakin” (US 2017/0293766) in view of “Lewis” (US 10984116) in further view of “Gupta” (US 2021/0256147).

Regarding Claim 2:
Schnjakin in view of Lewis teaches:
The method of claim 1, …
Schnjakin in view of Lewis does not disclose:
… further comprising: 
identifying that an encryption technique used to perform the encrypting has been broken; 
decrypting the file segment; and 
re-encrypting the file segment using a different encryption technique.
Gupta teaches:
…further comprising: 
identifying that an encryption technique used to perform the encrypting has been broken (¶0052, “The encryption risk assessor 530 can be configured to determine risk … associated with a particular encryption schemes … The determination may consider key words (e.g., “at risk,”, “cracked,”, “hacked,”, “prone,”, etc)…”; ¶0053, “In embodiments, the encryption risk assessor 530 can be configured to compare a determined risk level… to a risk threshold to determine whether the data should be secured by the security enhancer 535”); 
decrypting the file segment (¶0054, “In some embodiments, the security enhancer 535 can be configured to decrypt the at-risk data and re-encrypt the at-risk data with a second encryption scheme”); and 
re-encrypting the file segment using a different encryption technique (¶0054, “In some embodiments, the security enhancer 535 can be configured to decrypt the at-risk data and re-encrypt the at-risk data with a second encryption scheme”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin in view of Lewis’ distributed data storage system by enhancing Schnjakin in view of Lewis’ system to identify when an encryption algorithm has been cracked, re-encrypting data using a second, stronger encryption algorithm as taught by Gupta, in order to enhance security of at-risk data.
	The motivation is to provide a method of assessing currently used encryption algorithms and whether the algorithms meet a specified at-risk threshold pertaining to whether the algorithms have been cracked. This allows a system to provide proactive data protection of data secured by an at-risk encryption algorithm, thus enhancing the security and protection of a distributed storage system. 

Regarding Claim 3:
Schnjakin in view of Lewis teaches:
The method of claim 1, …
Schnjakin in view of Lewis does not disclose:
… further comprising: 
identifying that a stronger encryption technique is available for encrypting the at least one of the plurality of file segments; 
decrypting the file segment; and 
re-encrypting the file segment using the stronger encryption technique.
Gupta teaches:
… further comprising: 
identifying that a stronger encryption technique is available for encrypting the at least one of the plurality of file segments (¶0052, “The encryption risk assessor 530 can be configured to determine risk … associated with a particular encryption schemes … The determination may consider key words (e.g., “at risk,”, “cracked,”, “hacked,”, “prone,”, etc)…”; ¶0053, “In embodiments, the encryption risk assessor 530 can be configured to compare a determined risk level… to a risk threshold to determine whether the data should be secured by the security enhancer 535”); 
decrypting the file segment (¶0054, “In some embodiments, the security enhancer 535 can be configured to decrypt the at-risk data and re-encrypt the at-risk data with a second encryption scheme”); and 
re-encrypting the file segment using the stronger encryption technique (¶0054, “In some embodiments, the security enhancer 535 can be configured to decrypt the at-risk data and re-encrypt the at-risk data with a second encryption scheme. In some embodiments, the second encryption scheme may be stronger… than the original encryption algorithm”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin in view of Lewis’ distributed data storage system by enhancing Schnjakin in view of Lewis’ system to identify when an encryption algorithm has been cracked, re-encrypting data using a second, stronger encryption algorithm as taught by Gupta, in order to enhance security of at-risk data.
	The motivation is to provide a method of assessing currently used encryption algorithms and whether the algorithms meet a specified at-risk threshold pertaining to whether the algorithms have been cracked. This allows a system to provide proactive data protection of data secured by an at-risk encryption algorithm, thus enhancing the security and protection of a distributed storage system. 

Regarding Claims 12 and 13:
System claims 12 and 13 correspond to respective method claims 2 and 3 and contain no further limitations. Therefore claims 12 and 13 are each rejected by applying the same rationale used to reject claims 2 and 3, respectively.

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Schnjakin” (US 2017/0293766) in view of “Lewis” (US 10984116)  in further view of “Karumbunathan” (US 10934548).

Regarding Claim 4:
Schnjakin in view of Lewis teaches:
The method of claim 1, …
Schnjakin in view of Lewis does not disclose:
… further comprising identifying a change in storage location of the file segment from the respective storage location to a new storage location and, in response, updating the mapping of the segment identity of the file segment to the new storage location, and storing the updated mapping.
Karumbunathan teaches:
… further comprising identifying a change in storage location of the file segment from the respective storage location to a new storage location (Fig. 11, steps 1104, 1106, and 1108); and, in response, updating the mapping of the segment identity of the file segment to the new storage location (Col. 85, lines 20-29, “Retrieving (1106) the data that was stored in the portion of the solid-state storage of the cloud-based storage system that has become unavailable from object-storage of the cloud-based storage system may be carried out, for example, through the use of metadata described above that maps the data that was stored in the portion of the solid-state storage of the cloud-based storage system that has become unavailable to one or more objects stored in the object-storage of the cloud-based storage system that contain the piece of data”; Fig. 15A steps 1554 occurs responsive to step 1504 in determining that a metadata update needs to occur, the metadata mapping the data that was moved to a different storage location via Fig. 11), and storing the updated mapping (Fig. 15A, step 1554 and 1506).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin in view of Lewis’ distributed data storage system by enhancing Schnjakin in view of Lewis’ system to change a storage location of a data chunk of a file, as taught by Karumbunathan, in order to increase data storage reliability.
	The motivation is to provide a method of relocating a storage location of a data chunk when the existing storage location is made unavailable. This increases the reliability of the distributed data storage system because users of the system can retrieve and reconstruct their data without concern that a distributed section of the data may have become irretrievable, thus corrupting the originally stored data.

Regarding Claim 5:
Schnjakin in view of Lewis teaches:
The method of claim 1, …
Schnjakin in view of Lewis does not disclose:
… further comprising identifying that the respective storage location of the file segment is compromised, and, in response, changing the respective storage location of the file segment to a new storage location.
Karumbunathan teaches:
… further comprising identifying that the respective storage location of the file segment is compromised (Fig. 11, step 1102 - “Detecting that at least one of the solid-state storage of the cloud-based storage system has become unavailable”), and, in response, changing the respective storage location of the file segment to a new storage location (Fig. 11, steps 1104, 1106, and 1108; Col. 85, lines 33-40, “The example method depicted in FIG. 11 also includes storing (1108), in solid-state storage of the cloud-based storage system, the retrieved data. Storing (1108) the retrieved data in solid-state storage of the cloud-based storage system may be carried out, for example, by creating replacement cloud computing instances with local storage and storing the data in the local storage of one or more of the replacement cloud computing instances”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin in view of Lewis’ distributed data storage system by enhancing Schnjakin in view of Lewis’ system to change a storage location of a data chunk of a file upon detection that the storage location has become unavailable (compromised), as taught by Karumbunathan, in order to increase data storage reliability.
	The motivation is to provide a method of relocating a storage location of a data chunk when the existing storage location is made unavailable. This increases the reliability of the distributed data storage system because users of the system can retrieve and reconstruct their data without concern that a distributed section of the data may have become irretrievable, thus corrupting the originally stored data.

Regarding Claims 14 and 15:
System claims 14 and 15 correspond to respective method claims 4 and 5 and contain no further limitations. Therefore claims 14 and 15 are each rejected by applying the same rationale used to reject claims 4 and 5, respectively.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Schnjakin” (US 2017/0293766) in view of “Lewis” (US 10984116) in further view of “Lorini” (US 2017/0193233).

Regarding Claim 6:
Schnjakin in view of Lewis teaches:
The method of claim 1, …
Schnjakin in view of Lewis does not disclose:
… further comprising encrypting a second file segment of the plurality of file segments with a second encryption technique that differs from a first encryption technique used to encrypt the file segment, and storing the first and second encryption techniques in the mapping at corresponding segment identifies to the file segment and the second file segment, respectively. 
Lorini teaches:
… further comprising encrypting a second file segment of the plurality of file segments with a second encryption technique that differs from a first encryption technique used to encrypt the file segment (¶0023, “While separating and distributing data across several remote storage locations 116 does provide a great deal of practical security, data encryption will provide an additional layer that will protect the data from even the most skilled attackers … In yet a further embodiment, a plurality of encryption types may be used for each individual fragment to make decryption more difficult for an attacker”), and storing the first and second encryption techniques in the mapping at corresponding segment identifies to the file segment and the second file segment, respectively (¶0023,  “Here, the encryption module 204 will separately encrypt each file, providing an encryption key that will be stored in the file table and stored on the database 126 of the database server 128”; i.e., the encryption key used for each encryption type is stored within a file table that includes a file fragment identity and location - see ¶0022, “A data record will be stored in a file table on the database 128, where a route and unique code for each fragmented file is generated and stored”).	
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin in view of Lewis’ distributed data storage system by enhancing Schnjakin in view of Lewis’ method of encrypting data fragments by utilizing different types of encryption for different data fragments, as taught by Lorini, in order to decrease the likelihood an attack can decrypt the data.
	The motivation is to provide enhanced security to a distributed data storage system by utilizing an encryption scheme that encrypts different data fragments with different encryption types, thus greatly decreasing the likelihood an attack has in decrypting, and thereby accessing, the data (Lorini. ¶0023).

Regarding Claim 16:
System claim 16 corresponds to method claim 6 and contains no further limitations. Therefore claim 16 is rejected by applying the same rationale used to reject claim 6 above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Schnjakin” (US 2017/0293766) in view of “Lewis” (US 10984116) in further view of “Tan” (WO 2020/167254). 

Regarding Claim 8:
Schnjakin in view of Lewis teaches:
The method of claim 1, …
Schnjakin in view of Lewis does not disclose:
… wherein encrypting the file segment includes encrypting all file segments of the plurality of file segments using a homomorphic encryption technique. 
Tan teaches:
… wherein encrypting the file segment includes encrypting all file segments of the plurality of file segments using a homomorphic encryption technique (¶0030, “… there is a provided a method of generating an encrypted data, the method comprising: segmenting … data… encoding each block in the series of blocks into an element … to produce a series of elements … and encrypting … the series of elements based on a homomorphic encryption scheme to generate the encrypted data…”). 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Schnjakin in view of Lewis’ distributed data storage system by enhancing Schnjakin in view of Lewis’ method of encrypting data fragments by utilizing a homomorphic encryption scheme for the fragments, as taught by Tan, in order to ensure that the data remains encrypted at all times.
	The motivation is to decrease the likelihood that data can become compromised by using enhanced encryption techniques, such as homomorphic encryption, to provide a greater degree of protection to the data, as the data remains always encrypted.

Regarding Claim 18:
System claim 18 corresponds to method claim 8 and contains no further limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491